        Case 1:18-cv-11770-VSB Document 15 Filed 01/28/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 X
JOSE FIGUEROA,

                      Plaintiff,                            STIPULATION
                                                            OF DISMISSAL WITH PREJUDICE
               -against-
                                                             Case No. 1:18-cv-11770 VSB
ANN HOLDER,EMIL STEFKOV and
PETITE BOUCHERIE,LLC,



                      Defendants.
                                                 X




       IT IS HEREBY STIPULATED AND AGREED by and between the parties and their

respective counsel, that the above-captioned action shall be and is hereby dismissed, with

prejudice and without costs, or disbursements, or attorney's fees to any party, against Defendant

ANNA HOLDER,pursuant to Rule 41(a)(1)(ii) ofthe Federal Rules of Civil Procedure and

requests that the Clerk enter this Stipulation without an order ofthe Court.


Dated: Syosset, New York

        January 29, 2019



FINKELSTEIN LAW GROUP,PLLC




By:                                                  By:
       Stuart H. Finkelstein, Esq.----                                             ;lad goddah;
       338 Jericho Turnpike                                 270 Madison
       Syosset, New York 11791                              New York, New York 10016
       Attorneyfor Plaintiff                                Attorneysfor Defendants Et/mid
                                                            Thylor-anrt-Itteecker Flsk-tte
                                                                       Annt Hoick(
